,,    Case: 1:19-cr-00016-RLW-ACL Doc. #: 2 Filed: 02/12/19 Page: 1 of 7 PageID #: 9
                                                                                                  FILED
                                                                                               F~B 1 2 2019
                               IN THE UNiTED STATES DISTRICT COURT                           u.·s. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF "'10
                                   EASTERN DISTRICT OF MISSOURI                               CAPE GIRARDEAU.
                                      SOUTHEASTERN DNISION

      UNITED STATES OF AMERICA,                     )
                                                    )
                             Plaintiff,             )
                                                    )
             vs.
                                                    ~    No.                1: 19CR00016RLW/ACL
      KALA M, CHILDRESS,                            ) Title 18
                                                    ) United States Code
                            Defendant.              ) Section 1343

                                            INDICTMENT

                                                  COUNTI

      A,     INTRODUCTION

             At all times material to this Indictment:

             1.      The defendant, Kala M. Childress, ("Childress'') was employed by Bloomsdale

      Excavating Company, Inc: ("BBC"), in Sainte Genevieve County, Missouri. As part of her job

      duties at BBC, Childress was the Administrative Clerk f~r BEC, and was responsible for       .

      overseeing credit card accounts belonging to BEC and used by BEC employees. At all times

      pertinent herein, BEC was in the business of excavation and grading for construction projects.

             2.      Childress was hired on May 2, 2017, by BEC _and was terminated from

      employment with BEC 9n or about December 3, 2018 .

     . B.    THE SCHEME AND ARTIFICE TO DEFRAUD

             3.      As part of her employment duties, Childress was responsible for checking BEC

      credit card statements for charges and reconciling charges with receipts for such charges, and

      codingthe account charges to jobs, projects, and work performed by BEC and entering the

      information into the BEC accounting system.
Case: 1:19-cr-00016-RLW-ACL Doc. #: 2 Filed: 02/12/19 Page: 2 of 7 PageID #: 10




        4.       Beginning on or about July 13, 2017, and continuing through about December 1,

2018, in Sainte Genevieve County within the Eastern District of Missouri and elsewhere,

Childress, in her capacity as the Administrative Clerk for BEC, and reviewing and overseeing

credit card payments and usage of BEC credit cards by BEC employees, devised a scheme to

defraud BEC by directing payments from BEC Commerce Bank Visa credit cards to her personal

accounts or accounts controlled by her, including PayPal accounts owned by her, in order to

obtain funds from BEC to which Childress was not entltled.

       5.        Between on or about July 13, 2017, and December 1, 2018, in the Eastern District

of Missouri and"elsewhere, Childress knowingly and willfully devised and intended to devise a
             .                           .                                       .
scheme and artifice to defraud BEC and to obtain monies, funds and credits from credit cards

owned by and issued to BEC by Commerce Bank by means of materially false and fraudulent

pretenses, representations and promises ("the scheme to defraud"), and in execution of the

scheme and artifice caused writings; signs and signals to be transmitted by wire in interstate and

foreign commerce.

C.     MEANS AND METHODS OF THE SCHEME AND ARTIFICE TO DEFRAUD

       6.        As part of the scheme to defraud, Childress, without the knowledge of or

authorization from BEC, fraudulently directed payments of monies and funds from credit cards

owned by and issued to BEC by Commerce Bank to accounts owned and controlled by

Childress, including PayPal accounts. Childress fraudulently received funds, monies and

payments from BEC Visa credit cards issued by Commerce Bank to her personal accounts,

including PayPal accounts, for h~r personal use and benefit, which were transmitted in interstate
Case: 1:19-cr-00016-RLW-ACL Doc. #: 2 Filed: 02/12/19 Page: 3 of 7 PageID #: 11



                                                                                .      '        .

commerce, including payments from Commerce Bank through interstate wire transfers of funds

to Childress's PayPal accounts located in Las Vegas, Nevada.

        . 7.   As a result of the foregoing scheme and_ artifice to defraud and obtain money,

Childress unlawfully obtained over $240,000.00 for numerous fraudulently charged transactions

from BBC Commerce Bank Visa credit cards to her personal accounts or accounts controlled by

her, including_PayPal accounts owned by her, for funds, payments and monies, to which she was

not entitled, between July 13, 2017, and December 1, 2018.

                                        THE CHARGES

THE GRAND JURY CHARGES THAT:

         8.    On or about November 2, 2018, in Sainte Genevieve County and elsewhere, in the

Eastern District of Missouri, the defendant,

                                    KALA M. CHILDRESS,

for the purpose of executing the aforesaid scheme and artifice to defraud in order to obtain

money, did transmit and caused to be transmitted in interstate commerce, by means of wire

communication; writings, signs and signals, pertaining to a wire transfer of funds to Childress's

personal PayPal account xxxxxxxxxxxxxxx4844, located in Las Vegas, Nevada~ in the amount

of $7,203.30, .from Bloomsdale Excavating Company, Inc. 's Visa credit card account xxxx-

xx.xx-xxxx-9667 with Commerce Bank, all in violation of Title 18, United States Code, Section

1343.

                                           COUNTil

THE GRAND JURY FURTHER CHARGES THAT:
Case: 1:19-cr-00016-RLW-ACL Doc. #: 2 Filed: 02/12/19 Page: 4 of 7 PageID #: 12




          9. ·     All the allegations contai.ned in paragraphs 1 through and including paragraph 7

of Count I of this Indictment, are re-alleged ~d incorporated by reference as if fully set forth

herein.

          10.      On or about May 10, 2018, in Sainte Genevieve County and elsewhere, in the

Eastern District of Missouri, the defendant,

                                       KALA M. CHILDRESS,

for the purpose of executing the aforesaid scheme and artifice to defraud in order to obtain

money, did transmit and caused to be transmitted in interstate commerce, by means of wire

communication, writings, signs and signals, pertaining to a wire transfer of funds to Childress's

personal' PayPal account xxxxxxxxxxxxxxx4844, located in Las Vegas, Nevada, in the amount

of$7,203.30, from Bloomsdale Excavating Company, Inc.'s Visa credit' card account credit card

account xxxx-xxxx-xxxx-9667 with Commerce Bank, all in violation of Title 18, United States

Code, Section 1343.

                                              COUNT III

THE GRAND JURY FURTHER CHARGES THAT:

          11.     . All the allegations contained in paragraphs 1 through and including paragraph 7

of Count' I of this Indictment, are re-alleged and incorporated by reference as if fully set forth

herein.

          12. ·    On or about January 17, 2018, in Sainte Genevieve County and elsewhere, in the,

Eastern District of Missouri; the defendant,

                                       KALA M. CHILDRESS,

for the purpose of executing the aforesaid scheme and artifice to defraud in order to obtain

money, did transmit and caused to be transmitted in interstate commerce, by means of wire
Case: 1:19-cr-00016-RLW-ACL Doc. #: 2 Filed: 02/12/19 Page: 5 of 7 PageID #: 13




communication, writings, signs and signals, pertaining to a wire transfer of funds to Childress's

personal PayPal account xxxxxxxxxxxxxxx4844, located in Las Vegas, Nevada, in the amount

of $8,232.30, from Bloomsdale Excavating Company, Inc. 's Visa credit card account credit card

account xxxx-xxxx-xxxx-9667 with Commerce Bank, all in violation of Title 18, United States

Code, Section 1343.

                                             COUNTIV

THE GRAND JURY FURTHER CHARGES THAT:

          13.    All the allegations contained in paragraphs- I through and including paragraph 7 ·

of Count I of this Indictment, are re-alleged and incorporated by reference as if fully set forth

herein.

          14.    On or about July 24, 2017, in Sainte Genevieve County_and elsewhere, in the

Eastern District of Missouri, the defendant,

                                      KALA M. CHILDRESS,

for the purpose of executing the aforesaid scheme and artifice to defraud in order to obtain

money, did transmit and caused to be transmitted in interstate commerce, by means of wire

communication, writings, signs and signals, pertaining to a wire transfe~ of funds to. Childress's
                 -
persoJ?-al PayPal account xxxxxxxxxxxxxxx4844, located in Las Vegas, Nevada, in the amount

of $6,483.00 from Bloomsdale Excavating_Company, Inc.'s Visa credit card account credit card

accountxxxx-xxxx-xxxx-9667 with Commerce Bank, all in violation of Title 18, United States

Code, Section 1343.

                                  FORFEITURE ALLEGATION

          The Grand Jury further finds by probable cause that:
Case: 1:19-cr-00016-RLW-ACL Doc. #: 2 Filed: 02/12/19 Page: 6 of 7 PageID #: 14




        1.     Pursuant to Title 18, United States Code, Sections 981(a}and Title 28, United States
                             '                            .
Code, Section 2461 (q), upon conviction of an offense in violation of Title 18, United States Code,

Section 1343 as set forth in Counts I, II, III and N, the defendant shall forfeit to the United States

of America any property, real or personal, constituting or derived from any proceeds traceable to

such violations.

        2.     Subject to forfeiture is a sum of money equal to the total value of any property, real

or personal, constituting or derived from any proceeds trac~able to said violations, the amount of

which is at least $246,673.58.

        3.     . If any of the property described above, as a result of any act or omission of the
        \
defendant:

               a.      cannot be located upon the exercise 9f due diligence;

               b.      has been transferred or sold to, or deposited with, a third party;

               c.      has been placed beyond the jurisdiction of the court;·

               d.      has been substantially diminished in value; or

               e.      has beet;1. commingled with other property which cannot be divided without

                       difficulty,·

the United States of America will b.e entitled to the forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(:p).

                                                 A TRUE BILL.



                                                 FOREPERSON
Case: 1:19-cr-00016-RLW-ACL Doc. #: 2 Filed: 02/12/19 Page: 7 of 7 PageID #: 15




 · JEFFREY B. JENSEN
· UNITED STATES ATTORNEY



PAUL W. HAHN, #33190MO
ASSISTANT UNITED STATES ATTORNEY
